Case: 20-51032       Document: 00516157111             Page: 1      Date Filed: 01/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                January 6, 2022
                                       No. 20-51032
                                                                                 Lyle W. Cayce
                                                                                      Clerk
   Lyndon MiJoseph Pierre,

                                                                   Plaintiff—Appellant,

                                           versus

   Sheila Vasquez, in her Official Capacity as Manager of
   the Texas Department of Public Safety-Sex Offender
   Registration Bureau; Texas Department of Public
   Safety; Steven McCraw, in his Official Capacity as
   Director of the Texas Department of Public Safety,

                                                                Defendants—Appellees.


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:20-CV-224


   Before Davis, Elrod, and Oldham, Circuit Judges.
   W. Eugene Davis, Circuit Judge:*
          Lyndon MiJoseph Pierre appeals the district court’s summary
   judgment in favor of defendants-appellants Sheila Vasquez and Steven


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 20-51032         Document: 00516157111              Page: 2   Date Filed: 01/06/2022




                                           No. 20-51032


   McCraw, representatives of the Texas Department of Public Safety,
   dismissing his claims under 42 U.S.C. § 1983 seeking to enjoin defendants
   from requiring him to register as a sex offender. The district court concluded
   that Pierre failed to sufficiently allege an injury, and therefore lacked
   standing. Because the reputational damage to Pierre from being required to
   register as a sex offender constitutes injury, we REVERSE and REMAND.
                                     I. BACKGROUND
          In September 2015, a federal grand jury empaneled in the District of
   Arizona indicted Lyndon MiJoseph Pierre under two counts: (1) knowingly
   attempting to transport an individual from Arizona to Texas to engage in
   prostitution, in violation of 18 U.S.C. § 2421, and (2) knowingly attempting
   to persuade, induce, entice, or coerce an individual to travel from Arizona to
   Texas to engage in prostitution, in violation of 18 U.S.C. § 2422(a).
          Pierre thereafter entered into a plea agreement with the federal
   Government. In this agreement, Pierre agreed to plead guilty to the first
   count, and the Government agreed to dismiss the second at sentencing.
   Consistent with the agreement, Pierre pled guilty to count one. The district
   court accepted the plea, entered a judgment of conviction on the § 2421
   charge, and dismissed count two. The court sentenced Pierre to 16 months
   in prison and three years of supervised release. Although Pierre’s supervised
   release came with many conditions, he was not required to register as a “sex
   offender” under the Sex Offender Registration and Notification Act
   (“SORNA”).1
          After Pierre completed his term of imprisonment, and while serving
   his term of supervised release, Pierre’s federal supervision officer asked the



          1
              34 U.S.C. § 20901, et seq.




                                                2
Case: 20-51032      Document: 00516157111           Page: 3    Date Filed: 01/06/2022




                                     No. 20-51032


   Texas Sex Offender Registration Bureau (“SORB”), a division of the Texas
   Department of Public Safety (“DPS”), whether Pierre was required to
   register as a sex offender. In an email response, SORB indicated that Pierre’s
   conviction under § 2421 “is not substantially similar to a Texas reportable
   conviction or adjudication,” but that he would nevertheless be required to
   register as an “extrajurisdictional” registrant for a period of 15 years.
          On January 30, 2020, Pierre filed this lawsuit in the 345th Judicial
   District Court of Travis County, Texas, challenging this registration
   requirement. Pierre sued three defendants: Sheila Vazquez, the manager of
   SORB, Steven McCraw, the director of DPS, and DPS itself. Pierre alleged
   that the defendants violated his right to procedural due process under the
   Fourteenth Amendment by failing to provide him with notice and an
   opportunity to be heard before determining that he is required to register as
   a sex offender. He asked the court for declaratory and injunctive relief
   prohibiting defendants from classifying him as a sex offender.
          Defendants removed the case to federal district court on the basis of
   federal question jurisdiction. Vasquez and McCraw moved to dismiss,
   arguing that Pierre was not entitled to notice and an opportunity to be heard
   because he had been convicted of a “sex offense,” and had therefore received
   all the process he was due. The DPS separately moved to dismiss on the
   ground that it is a state agency and therefore immune under the Eleventh
   Amendment. The district court notified the parties that it would be
   converting the defendants’ motions to dismiss into motions for summary
   judgment, and that they could file additional materials. Neither plaintiff nor
   any of the defendants filed anything further.




                                          3
Case: 20-51032           Document: 00516157111               Page: 4    Date Filed: 01/06/2022




                                              No. 20-51032


           The district court dismissed Pierre’s claim against DPS because it was
   entitled to sovereign immunity.2 As to Pierre’s claims against Vasquez and
   McCraw, the district court concluded that Pierre lacked standing because he
   failed to show an injury that is legally cognizable under the Due Process
   Clause. The court granted summary judgment in defendants’ favor for all
   federal claims, and dismissed the claims. Pierre moved for a new trial or to
   alter or amend the judgment, but the district court denied his motion. Pierre
   timely appealed.
                                            II. DISCUSSION
           The basis for the district court’s dismissal of Pierre’s claims against
   Vasquez and McCraw was its conclusion that Pierre lacked standing to assert
   his federal claims. We consider questions of standing de novo.3
           Article III of the Constitution limits federal jurisdiction to cases or
   controversies.4 To satisfy this requirement, a plaintiff must have standing,
   i.e., a “personal stake,” in the suit he or she commences.5 The Supreme
   Court has established a three-part test for standing: “(i) that [the plaintiff]
   suffered an injury in fact that is concrete, particularized, and actual or
   imminent; (ii) that the injury was likely caused by the defendant; and (iii) that
   the injury would likely be redressed by judicial relief.”6



           2
             In his brief, plaintiff specifically states that he is not challenging the district
   court’s decision to dismiss DPS.
           3
            Nat’l Rifle Ass’n of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms, & Explosives,
   700 F.3d 185, 190 (5th Cir. 2012).
           4
               U.S. Const. art. III, § 2.
           5
               See Davis v. Fed. Election Comm’n, 554 U.S. 724, 732-33 (2008).
           6
             TransUnion LLC v. Ramirez, 141 S. Ct. 2190, 2203 (2021) (citing Lujan v. Defs. of
   Wildlife, 504 U.S. 555, 560-61 (1992)).




                                                   4
Case: 20-51032               Document: 00516157111             Page: 5      Date Filed: 01/06/2022




                                               No. 20-51032


              The district court “confine[d] its analysis” to the first element of
   standing, “whether Pierre has suffered an injury in fact,” and ultimately
   determined that “current law does not recognize [Pierre’s] injury.” But the
   district court erroneously conflated the merits of Pierre’s claims with the
   initial standing inquiry. To succeed on the merits, Pierre must show that the
   State interfered with his “liberty interest.”7 Although couched as part of its
   standing analysis, the district court found that, because Pierre had been
   convicted of a “sexual offense,” he could show no deprivation of a liberty
   interest.
              However, the Supreme Court has instructed that “standing in no way
   depends on the merits of the plaintiff’s” claims.8 To be sure, there are cases
   in which jurisdictional issues are inextricably “intertwined” with the merits,
   and a court must reach the merits to determine jurisdiction.9 But this is not
   such a case. This Court has previously held that, even if a plaintiff’s “stake
   does not rise to the level of a liberty interest,” it may be “enough to satisfy
   the injury-in-fact requirement of standing.”10 In Sims v. Young, a municipal
   employee sued the City of Fort Lauderdale after it suspended his
   employment for criticizing the City in a newspaper article.11 This Court



              7
              Procedural due process claims are evaluated under a two-step analysis:
   (1) “whether there exists a liberty or property interest which has been interfered with by
   the State;” and (2) “whether the procedures attendant upon that deprivation were
   constitutionally sufficient.” Meza v. Livingston, 607 F.3d 392, 399 (5th Cir. 2010) (citing
   Kentucky Dept. of Corr. v. Thompson, 490 U.S. 454, 460 (1989)).
              8
                   Warth v. Seldin, 422 U.S. 490, 500 (1975) (citing Flast v. Cohen, 392 U.S. 83, 99
   (1968)).
              9
             Bolivarian Republic of Venezuela v. Helmerich & Payne Int’l Drilling Co., 137 S. Ct.
   1312, 1319 (2017).
              10
                   Sims v. Young, 556 F.2d 732, 734 (5th Cir. 1977).
              11
                   Id. at 733.




                                                      5
Case: 20-51032            Document: 00516157111            Page: 6      Date Filed: 01/06/2022




                                           No. 20-51032


   found that the “blot on [the plaintiff’s] record” created by the suspension
   was a sufficient injury for standing, regardless of whether the plaintiff would
   ultimately succeed on the merits.12
           Like the “blot” in Sims, the reputational harm associated with
   registering as a sex offender is adequate to support standing, even if it is
   ultimately an insufficient basis for a “liberty interest.”13 Thus, the district
   court erred when it found that Pierre lacked standing because, in its view, he
   could not identify a “liberty interest.”
           Instead of inquiring as to whether Pierre could identify a “liberty
   interest,” the relevant question is whether plaintiff’s alleged injury is
   “concrete,” “particularized,” and “actual or imminent.”14 In this lawsuit,
   Pierre challenges defendants’ action requiring him to register as a “sex
   offender”—a designation he contends is false. At a minimum, the
   defendants’ action subjects Pierre to the damaging reputational
   consequences15 of bearing the sex offender label. The Supreme Court has
   expressly recognized that reputational harm is a “concrete” form of injury to
   support standing,16 and in this case, the harm is plainly “particularized” to
   Pierre.17 Moreover, the injury is “imminent” because defendants have



           12
                Id. at 734.
           13
                Id.
           14
                TransUnion, 141 S. Ct. at 2203.
           15
            See Coleman v. Dretke, 409 F.3d 665, 668 (5th Cir. 2005) (“Coleman II”) (noting
   the “adverse social consequences” caused when a state labels an individual as a “sex
   offender”).
           16
            TransUnion, 141 S. Ct. at 2204 (recognizing that “reputational harms” qualify
   as “concrete” injuries) (citing Meese v. Keene, 481 U.S. 465 (1987)).
           17
              Lujan, 504 U.S. at 560 & n. 1 (“[P]articularized . . . mean[s] that the injury must
   affect the plaintiff in a personal and individual way.”).




                                                  6
Case: 20-51032           Document: 00516157111            Page: 7       Date Filed: 01/06/2022




                                           No. 20-51032


   indicated throughout this litigation that they remain firm in their effort to
   require Pierre to register.18 In short, Pierre has a sufficient “personal stake”
   in this litigation to satisfy the injury-in-fact requirement of standing.
           In sum, we conclude the district court erred in finding no standing
   based on its conclusion that Pierre alleged no injury. We therefore REVERSE
   the district court’s decision to the contrary and REMAND for further
   proceedings consistent with this opinion. On remand, the district court must
   consider the merits of Pierre’s procedural due process claim, including
   whether Pierre’s conviction under § 2421 was a “sex offense” under federal
   or state law such that Texas could treat him as an “extrajurisdictional
   registrant.”19




           18
              Stringer v. Whitley, 942 F.3d 715, 721 (5th Cir. 2019) (“For a threatened future
   injury to satisfy the imminence requirement, there must be at least a ‘substantial risk’ that
   the injury will occur.”) (quoting Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158
   (2014)).
           19
                Tex. Code Crim. Proc. art. 62.001(10).




                                                 7
Case: 20-51032      Document: 00516157111           Page: 8     Date Filed: 01/06/2022




                                     No. 20-51032


   Andrew S. Oldham, Circuit Judge, concurring in the judgment in part:
          The standing question in this case is easy: Pierre suffered an injury-in-
   fact by having to register as a sex offender; that injury is traceable to Texas’s
   determination that he must register; and it’s redressable by a court order
   telling Texas they can’t make him register. Open and shut.
          More interesting is the district court’s conflation of standing and the
   merits. The district court appeared to think (as did the State at oral
   argument) that Pierre does not have standing because his Due Process claim
   fails on the merits. See Pierre v. Vasquez, 2020 WL 6064622, at *5–*6 (W.D.
   Tex. Oct. 14, 2020) (“Pierre cannot show a deprivation of a protected liberty
   interest” because he was convicted of a sex offense and already “received
   due process”); see also id. at *4–*6 (conflating injury-in-fact with whether
   Pierre’s Fourteenth Amendment claims succeed on the merits). The district
   court then dismissed Pierre’s Fourteenth Amendment claims with
   prejudice—the appropriate disposition only if the court reached the merits—
   because “Pierre lacks standing.” Id. at *6–7 (emphasis added); see 9
   Charles Alan Wright & Arthur R. Miller, Federal
   Practice and Procedure § 2373, at 756–57 (3d ed. 2008)
   (jurisdictional dismissals are without prejudice). Compounding the
   jurisdiction-versus-merits confusion, the State told us at argument that we
   should resolve both issues. See Oral Arg. at 17:45–17:55 (State’s argument
   that “both the merits and this question [of standing] are before the court”).
          This is all wrong for two reasons. First, the district court confused two
   distinct concepts—standing and the merits—as explained in cases too
   numerous to cite. See, e.g., Ariz. State Legislature v. Ariz. Indep. Redistricting
   Comm’n, 576 U.S. 787, 800 (2015) (quoting Davis v. United States, 564 U.S.
   229, 249 n.10 (2011)) (emphasizing that “one must not confus[e] weakness
   on the merits with absence of Article III standing”); ASARCO Inc. v. Kadish,
Case: 20-51032      Document: 00516157111           Page: 9     Date Filed: 01/06/2022




                                     No. 20-51032


   490 U.S. 605, 624 (1989) (quoting Warth v. Seldin, 422 U.S. 490, 500 (1975))
   (holding “federal standing . . . in no way depends on the merits of the
   claim”). Indeed, we’ve even explained this distinction in the context of sex
   offenders’ constitutional claims. See, e.g., Duarte ex rel. Duarte v. City of
   Lewisville, 759 F.3d 514, 520 (5th Cir. 2014) (“[T]he district court
   erroneously granted summary judgment for lack of standing because it
   conflated the actual-injury inquiry for standing purposes with the underlying
   merits of the Duartes’ constitutional claims.”). Unless Pierre’s claims were
   so patently frivolous that they triggered dismissal under Bell v. Hood, their
   merits vel non are irrelevant to federal jurisdiction. See 327 U.S. 678, 682
   (1946) (“Jurisdiction . . . is not defeated . . . by the possibility that the
   averments might fail to state a cause of action on which petitioners could
   actually recover. For it is well settled that the failure to state a proper cause
   of action calls for a judgment on the merits and not for a dismissal for want of
   jurisdiction.”); id. at 682–83 (noting a claim that’s “wholly insubstantial and
   frivolous” might be dismissable for lack of jurisdiction).
          Second, far from frivolous, Pierre’s claims are meritorious. The State
   conceded at oral argument that forcing someone to register for a non-
   registrable offense is a Due Process violation. See Oral Arg. at 20:30–20:40
   (Q: “Registering if you’re not supposed to register is a Due Process
   violation?” Counsel for Texas: “Certainly.”). This concession accords with
   our precedent. See Coleman v. Dretke, 395 F.3d 216, 222 (5th Cir. 2004)
   (individuals who have not been convicted of a sex offense have a protectable
   Due Process interest in “freedom from sex offender classification and
   conditions”). Thus, it’s undisputed that the State violated the Constitution
   if it ordered Pierre to register for a non-registrable offense.
          Pierre committed a non-registrable offense, and it’s not a close
   question. Specifically, Pierre pleaded guilty to a prostitution offense in a
   federal district court in Arizona. Texas law says such extrajurisdictional



                                           9
Case: 20-51032        Document: 00516157111              Page: 10       Date Filed: 01/06/2022




                                          No. 20-51032


   offenses are registrable in Texas if they’re registrable under federal law. See
   Tex. Code Crim. Pro. art. 62.001(10)(A)(ii). And it’s undisputed that
   Pierre’s prostitution offense was non-registrable under federal law.1
           And in any event, if there were any doubts on this score, they’d be
   resolved by looking at the judgment of conviction entered by the Arizona
   district court. That’s because, if Pierre’s prostitution offense were
   registrable under federal law, the Sex Offender Registration and Notification
   Act (“SORNA”) would’ve required the Arizona court to so specify in its
   supervised-release conditions. See 18 U.S.C. § 3583(d) (“The court shall
   order, as an explicit condition of supervised release for a person required to
   register under [SORNA], that the person comply with the requirements of
   that Act.”). Here, the Arizona district court imposed numerous conditions
   on Pierre’s supervised release, but it did not require him to register under
   SORNA. See Pierre, 2020 WL 6064622, at *2. And the State concedes that



           1
              Pierre pleaded guilty to knowingly attempting to transport an individual from
   Arizona to Texas to engage in prostitution, in violation of 18 U.S.C. § 2421. He admitted
   that he “met a person who [he] believed to be an adult woman” and “attempted to
   transport [her] from Mesa, Arizona to Houston, Texas with the intent that [she] engage in
   prostitution.” ROA.247. That crime falls under SORNA’s broad definition of “sex
   offense,” making Pierre a “sex offender” unless he qualifies for an exemption. See 34
   U.S.C. § 20911(1) (defining “sex offender” as “an individual who was convicted of a sex
   offense”); id. § 20911(5)(A) (defining “sex offense” as, among other things, “a Federal
   offense” under chapter 117 of Title 18); see also 18 U.S.C. § 2421 (the offense for which
   Pierre was convicted is an offense under chapter 117 of Title 18). SORNA exempts from
   the definition of “sex offense,” however, certain offenses involving consensual sexual
   conduct. See 34 U.S.C. § 20911(5)(C) (“An offense involving consensual sexual conduct is
   not a sex offense for the purposes of this subchapter if the victim was an adult, unless the
   adult was under the custodial authority of the offender at the time of the offense, or if the
   victim was at least 13 years old and the offender was not more than 4 years older than the
   victim.” (emphasis added)). Pierre attempted to transport an adult for prostitution, and no
   element of his crime constituted non-consensual conduct. So his offense falls under the
   exemption, meaning federal law does not require him to register. The State filed a six-page
   brief in our court that disputed none of this.




                                                10
Case: 20-51032     Document: 00516157111           Page: 11    Date Filed: 01/06/2022




                                    No. 20-51032


   the Arizona district court had no obligation to impose a SORNA registration
   requirement. See Oral Arg. at 26:20–26:31 (Q: “Is your position that the
   District of Arizona, in sentencing your friend on the other side, violated
   federal law by failing to order in the supervised release conditions that you
   have to register?” Counsel for Texas: “No.”). Thus, it’s beyond cavil that
   federal law imposes no registration requirement for Pierre’s offense.
          The State responds that SORNA provides only minimum standards
   for sex-offender registration, and Texas could impose additional registration
   obligations over and above those imposed by federal law. That’s
   undisputedly true. It’s also irrelevant because Texas hasn’t imposed
   additional obligations. Under SORNA, Pierre does not need to register; the
   State nonetheless ordered him to register; and the State concedes that
   ordering someone to register for a non-registrable offense is a violation of the
   Due Process Clause. That’s the end of this case. I’d reverse and render
   judgment in Pierre’s favor.




                                          11